DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

               SPIRIT AIRLINES, INC., a Florida Corporation,
                               Appellant,

                                       v.

 ROLLS-ROYCE CORPORATION, a foreign profit corporation; ROLLS-
 ROYCE NORTH AMERICA, INC., a foreign profit corporation; ROLLS-
ROYCE, PLC; a foreign profit corporation; IAE INTERNATIONAL AERO
ENGINES AG, a foreign profit entity; and PRATT & WHITNEY, a division
    of UNITED TECHNOLOGIES CORPORATION; a foreign profit
                             corporation,
                              Appellees.

                                No. 4D17-3265

                                [August 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 16-12458 CACE
(12).

   Juan R. Serrano and Eric D. Griffin, Jr. of Griffin & Serrano, P.A.,
Fort Lauderdale, for appellant.

   Thomas E. Scott, Scott A. Cole and Warren H. Chin of Cole, Scott &
Kissane, P.A., Miami, for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.